Citation Nr: 0942835	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-12 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Robert Goss, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran had active duty service from August 1977 to July 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the 
Houston RO.  

In August 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge; a 
transcript of this hearing is associated with the claims 
file.  

During the hearing, the Veteran's attorney raised new claims 
for service connection for radiculopathy, peripheral numbness 
of the left leg, pes planus, hypertension, high cholesterol, 
and coronary artery disease.  These matters are REFERRED to 
the RO for appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the veteran if further 
action on his part is required.


REMAND

The Veteran asserts that his service treatment records are 
incomplete.  The Veteran recalled being hospitalized for 
approximately one week for his back while he was in service.  
One of the May 1980 records indicates he was seen for his low 
back symptoms and while it appears as though he was admitted 
there are no subsequent hospitalization records.  There are 
also no separation physical examination and medical history 
reports of record.  

VA has a duty to obtain all relevant service records.  38 
U.S.C.A § 5103A(b),(c).  Because the Veteran has testified to 
being hospitalized and his testimony is competent, VA must 
investigate this assertion.  Upon remand, the RO will secure 
the Veteran's service personnel records and other records as 
directed below which should confirm or deny the Veteran's 
hospitalization in May 1980. 
Assuming the Veteran is presently credible as to missing 
hospitalization records, the law provides that VA must advise 
claimants such as the Veteran of alternative sources of 
evidence.  Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), 
citing O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This 
heightened duty to assist includes the obligation to search 
for alternative medical records, as well as to advise the 
claimant to obtain other forms of evidence.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. 
App. 401 (1991).

In accordance with this heightened duty to assist the 
Veteran, the RO must provide a supplemental notice letter 
informing him as to what alternative sources of evidence, 
including lay evidence, he may provide in support of the 
claim on appeal.  

Private treatment records in August 1981 indicate the Veteran 
received earlier treatment for his low back at St. Joseph's 
Hospital in February or March 1981.  As these earlier records 
may contain information pertinent to the Veteran's claims, 
the RO/AMC should make reasonable efforts to obtain them.

At the August 2008 Travel Board hearing, the Veteran through 
counsel asserted that the August 2007 VA examination was 
inadequate.  In this regard, the examiner stated that the 
Veteran only had one instance in service where he complained 
of low back pain.  However, the service treatment records 
note there were 3 instances in May 1980 when the Veteran 
complained of low back pain and he was given a temporary 
physical profile for 2 weeks that restricted his activities 
due to low back pain.  The examiner also emphasized that 
there was no evidence of lumbar degenerative disc disease 
based on the MRI in 2003, but failed to note or discuss that 
degenerative disc disease was found on November 2006 X-rays.  
The examiner specifically disagreed with the findings of a 
July 2007 VA examiner who provided a nexus opinion in part 
linking the Veteran's in-service events to his current back 
diagnosis.  

Due to these inadequacies, the Veteran should be afforded 
another examination and opinion.  See Shipwash v. Brown, 8 
Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 (If the 
findings on an examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.).

Accordingly, the case is REMANDED for the following action:

1.  The RO should advise the Veteran that 
he can submit alternate evidence to 
support his claim and provide a list of 
such sources.  The Veteran should also be 
asked to provide the name of the medical 
facility where he was hospitalized for 
his low back pain in May 1980 and provide 
a completed authorization form for St. 
Joseph's Hospital to allow the RO to 
secure private treatment records from 
February to March 1980.  

2.	The RO will:

a.  Secure the Veteran's service 
personnel records, and following 
such retrieval;

b.  Contact any appropriate 
government records depositories, and 
ascertain if there are unit morning 
reports, surgeon general's office 
reports or any other records which 
confirm the Veteran's account of 
having been hospitalized for several 
days at Hahn Air Force Base in May 
1980 for back symptoms. 

3.  Based on the Veteran's response and 
the results in paragraph 2, above, the RO 
should conduct an exhaustive search of 
the May 1980 hospitalization record as 
well as copies of his separation 
examination and medical history reports.  

3.	When the results of the inquiries in 
paragraphs 1 and 2, above are 
completed and the Veteran is notified 
in accordance with the law as to the 
results of these efforts, the Veteran 
will be scheduled for a comprehensive 
VA orthopedic examination by a 
physician to determine the nature and 
likely etiology of his low back 
disability.  

The following considerations will 
govern the examination:

a.  The claims file, and a copy of 
this remand, will be reviewed by the 
examiner, who must acknowledge 
receipt and review of these 
materials in any report generated as 
a result of this remand.  

b.  Based on review of the record 
(noting both the complaints in 
service and the postservice injury 
history) and examination of the 
Veteran, the physician should 
provide an opinion as to whether the 
Veteran's low back disability (or 
any portion of it, with specificity 
as to portion, if any) was caused or 
aggravated by any incident or 
incidents in service, as documented 
by the record.  

c.  The examiner must explain the 
rationale for all opinions given and 
comment on the other opinions of 
record.  If the opinion sought 
cannot be provided without resort to 
speculation, the examiner should so 
indicate, with explanation.

4.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655 (2009).  In the event that the 
Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  Following such development, the RO 
should review and readjudicate the claim.  
See 38 C.F.R. § 4.2.  If any such action 
does not resolve the claim, the RO shall 
issue the Veteran and his representative 
a Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



